     Case 3:20-cv-00710-BEN-BLM Document 30 Filed 01/06/21 PageID.121 Page 1 of 1


 1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    THANE CHARMAN, individually and on              Case No.: 3:20-cv-0710-BEN-BLM
      behalf of others similarly situated,
11
                                         Plaintiff,   ORDER GRANTING JOINT
12                                                    MOTION TO DISMISS
      V.
13
                                                      [ECFNo. 29]
      SELECTQUOTE INSURANCE
14
      SERVICES,
15                                     Defendant.
16
17          On January 5, 2021, Plaintiff Thane Charman and Defendant SelectQuote

18   Insurance Services filed a Joint Motion for Dismissal. ECF No. 29. The Parties seek

19    dismissal of Plaintiffs claims with prejudice, and dismissal of the putative class's claims

20    without prejudice. Id. at 1. Pursuant to Federal Rule of Civil Procedure 41(a)(2), the

21    Court grants the Joint Motion. The Court has also considered the factors set forth in

22   Diaz v. Trust Territory of Pac. Islands, 876 F.2d 1401, 1408-11 (9th Cir. 1986), and

23    concludes additional class notice is not required in this case. Plaintiffs claims are

24    dismissed with prejudice, and any claims of putative class members are dismissed

25    without prejudice. Each party shall bear its own cos s, expenses, and fees.

26          IT IS SO ORDERED.

27    Date: January ,k_, 2021
28

                                                                                3 :20-cv-0710-B EN-BLM
